                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )      CRIM. CASE NO. 2:18cr352-ECM
                                                    )                  (WO)
TIMOTHY DEAN PETTIWAY                               )

                         MEMORANDUM OPINION and ORDER

          Now pending before the court is the defendant’s motion to review and reverse

detention order (doc. # 62) filed on November 30, 2018. Pursuant to 18 U.S.C. §

3145(b), the defendant seeks review of the detention order entered by United States

Magistrate Judge Gray Borden on November 16, 2018. 1                              (Doc. # 62).   The

Government opposes the defendant’s motion. (Doc. # 65).                              The Court has

independently examined and reviewed the proceedings before the Magistrate Judge,

including the transcripts of the detention hearings held on August 17, 2018 and

November 15, 2018, the pretrial services report prepared on August 15, 2018, as

well as the motions and briefs filed in support of and against detention. Upon

consideration of the arguments of counsel, the evidence presented, the relevant law,

and for the reasons that follow, the Court concludes that the defendant’s motion is

due to be DENIED.



1
    The Magistrate Judge also ordered Mr. Pettiway detained on August 22, 2018.
                                                    1
                                 JURISDICTION

      Pursuant to 18 U.S.C. § 3145(b), a defendant who has been ordered detained

pending trial may move the court with original jurisdiction over the offense to revoke

or amend the detention order.

                            PROCEDURAL HISTORY

      On August 13, 2018, defendant Timothy Dean Pettiway (“Mr. Pettiway”) was

charged in a criminal complaint with theft from a gaming establishment on Indian

lands in violation of 18 U.S.C. § 1167. Mr. Pettiway is accused of entering “the

Wind Creek Casino-Montgomery on August 10, 2018, to abstract, purloin, willfully

misapply, or take and carry away with the intent to steal any moneys, funds, or other

property of value in excess of $1,000 belonging to a gaming establishment operated

by or for or licensed by an Indian tribe pursuant to an ordinance or resolution

approved by the National Indian Gaming Commission.” (Doc. # 1 at 3, ¶ 5).

Specifically, Mr. Pettiway is accused of stealing $192,800.00 from two kiosk

machines at the casino. (Id. at 5, ¶ 13).

      Mr. Pettiway was arrested on August 14, 2018. The government filed a

motion for detention asserting that he was a flight risk, and a danger to the

community.     (Doc.# 7).    On August 17, 2018, the Magistrate Judge held a

preliminary hearing a detention hearing at which Federal Bureau of Investigation

                                            2
agent Matt Minshew testified. (Doc. # 56). Minshew testified to the acquisition

of video surveillance from the casino. The surveillance video was played at the

preliminary and detention hearing. Minshew positively identified Mr. Pettiway on

the video surveillance. (Id. at 7-9). In addition, Minshew testified that the

surveillance video showed Mr. Pettiway removing cash boxes from the kiosk

machines and taking the cash boxes into the men’s restroom. The cash boxes were

later recovered from the restroom but the boxes were broken into and empty of the

cash. The Magistrate Judge found that there was probable cause “to find Mr.

Pettiway was involved in the offense charged in the complaint” and bound him over

for further proceedings. (Id. at 36).

      The Court then turned to the question of detention. Relying on the strength

of the surveillance video evidence and the pretrial services report, the government

argued that Mr. Pettiway should be detained pending trial.        (Id. at 37).   The

pretrial services report that documented Mr. Pettiway’s lengthy criminal history with

convictions in Alabama, Florida, Louisiana, and California. The government further

asserted that in 2017, Mr. Pettiway was arrested in Elmore County, Alabama after a

high-speed chase in which Mr. Pettiway’s speed approached 114 miles per hour as

he attempted to flee from the police. (Id.). Finally, the government argued that

the almost $200,000 that was stolen had not be recovered and with that amount of

                                          3
money missing, Mr. Pettiway was a flight risk and potentially dangerous. (Id. at

38).

       Mr. Pettiway, on the other hand, argued that the evidence presented by the

government had “a lot of holes in this story.” (Id.) Mr. Pettiway pointed to the

fact that although his residence was searched, the money was not found there. (Id.

at 39). He asserted that he had significant family ties to the community, and his

criminal history was old.      After hearing from Mr. Pettiway’s girlfriend, the

Magistrate Judge ordered Mr. Pettiway detained.

       Ultimately, this is a difficult question for me. I am sensitive to the
       request, certainly, made by Ms. Webster that Mr. Pettiway be allowed
       to be home with his family. However, there is too much here to make
       me comfortable with that, particularly with respect to criminal history,
       which is very substantial and spans, effectively, Mr. Pettiway’s entire
       life up through very recently.

             I also have concerns about the extensive substance abuse history,
       which certainly cuts against his ability to comply with the law and to
       be someone that we can trust to be on bond pending trial.

              I am also concerned about the extensive travel back and forth
       between California, which is borne out by the criminal history and the
       fact that there have been a number of occasions, it appears, that Mr.
       Pettiway has used false identification or aliases.

                 *               *             *
             In addition to that, it’s my understanding that Mr. Pettiway is
       currently on probation out of California, which is yet another factor that
       gives me a real concern about his respect for the law and his ability to
       comply with any conditions that I put on him.

                                           4
             And for all of those reasons, I do find that the government has
      established by a preponderance of the evidence that the defendant is a
      flight risk. And I do find that the government has established by clear
      and convincing evidence that he is a danger to the community if
      allowed to be released. So there are no conditions that will reasonably
      assure either his appearance at trial or the safety of the community.

(Doc. # 56 at 46-47).

      The Court specifically considered Mr. Pettiway’s responsibilities to his

nine-year old son but declined to release Mr. Pettiway on electronic

monitoring. (Id. at 48-49). For the reasons as stated, Mr. Pettiway was

ordered detained. (Doc. # 29).

      On November 2, 2018, Mr. Pettiway moved the Magistrate Judge to “reopen

the issue of detention” due to “emotional issues at home and behavioral issues at

school that his minor son is experiencing.” (Doc. # 55) The Magistrate Judge

agreed to reopen detention, and held another hearing. (Doc. # 59 at 2). At that

time, Mr. Pettiway asked the Court to consider releasing him so that “he could be on

home detention with his son.” (Id.) Mr. Pettiway’s brother testified that prior to

being detained, Mr. Pettiway cared for his son and his two nephews but since his

detention, Mr. Pettiway’s son had been rebelling. (Id. at 7). After taking testimony,

reviewing exhibits and hearing from counsel, the Court declined to revoke the

detention order.



                                          5
      My heart goes out to you, Mr. Pettiway, and particularly to your son.
      What I’ve heard today, the additional information about your
      connection to your family and your responsibility to your son and also
      at least resolving some of my concerns about substance abuse, you
      know, that’s probably enough to resolve my concerns about you being
      a flight risk, but that’s only half of the equation.

             And what I’ve heard does not do anything to make me feel more
      comfortable about your danger to the community. You know, I
      looked back at your criminal history this morning. I counted at least
      11 unique convictions. That’s ranging from sexual misconduct to
      domestic violence to providing a false name to a law enforcement
      officer to assault on a police officer. And that history has continued
      for the last 30 years consistently. That’s combined with the fact that
      you were on probation when you committed the instant offense or when
      you were arrested for the instant offense.

              I don’t feel that putting you on a bracelet and keeping you at your
      home would be enough to make me comfortable that you’re not going
      to still be out breaking the law. I wish that I could – I wish I could do
      something different. I wish I could send you home. I wish I could
      do something else for your son, because I – my heart goes out to both
      of you.

              And to you, Mr. Taylor, for taking on the obligation that you
      have.

              But I just don’t feel like there’s enough here to make me
      comfortable about that. So while I do find at this point that there are
      conditions that I could craft that would reasonably assure your presence
      at trial – that would involve electronic monitoring, travel restrictions,
      drug testing – I do not find that there are conditions that will reasonably
      assure the safety of the community pending trial.

(Doc. # 59 at 20-21)




                                           6
       In his written order, the Magistrate Judge specifically found that “there

are no conditions of release that will reasonably assure the safety of any other

person and the community if the defendant were to be released on bond

pending trial.” (Doc. # 57 at 1). The Magistrate Judge further concluded that

the government had failed to carry its burden of demonstrating that Mr.

Pettiway was a risk of flight. (Id.)

       On November 30, 2018, Mr. Pettiway filed the pending motion to

review and reverse the detention order arguing that the government had failed

to meet its burden of presenting “clear and convincing evidence” that Mr.

Pettiawy is a present danger to any other person or the community. (Doc. #

62 at 7).

                                DISCUSSION

       The Magistrate Judge detained Mr. Pettiway on the basis that he is a danger

to others or the community. Section 3142(e) of the Bail Reform Act provides that

if “the judicial officer finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any

other person and the community,” the officer will order the defendant detained.

While the Court must undertake an independent review of the case, the Court is not

obligated to conduct another hearing. United States v. King, 849 F.2d 485, 489-90

                                           7
(11th Cir. 1988).

      The Court has conducted an independent review of the record which was

sufficiently developed by the Magistrate Judge.       The Court has reviewed the

transcripts of the detention hearings held on August 17, 2018 and November 15,

2018, reviewed the exhibits and evidence submitted at those hearings, reviewed the

pretrial services report prepared on August 15, 2018, and considered the arguments

of counsel contained in the motions and briefs filed in support of and against

detention. Based on that review, the Court finds that there are no factual disputes

that require resolution. Id. at 490.

      The Court has considered the factors set forth in section 3142(g) as applied to

the unique evidence in this case: (1) the nature and circumstances of the charged

offenses; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant including his “character, physical and mental

condition, family ties, employment, finance resources, length of residence in the

community, community ties, past conduct, criminal record, history of drug or

alcohol abuse, criminal history, record of appearance at prior court proceedings,”

and whether he was on probation at the time he allegedly committed the current

offense; and (4) the nature and seriousness of the danger to others or to the

community.

                                         8
      The charge against Mr. Pettiway is theft of $192,800.00 from a gaming

establishment, and the weight of the evidence against him is substantial. The Court

has reviewed the surveillance video submitted in support of detention. While Mr.

Pettiway has strong family and community ties which weigh in his favor, his

extensive criminal history, substance abuse, and past criminal conduct militates

against release. When interviewed by the pretrial services officer, Mr. Pettiway

admitted recent use of marijuana and cocaine, and a drug test yielded positive results

for both. His criminal conduct began in 1986, culminating in the pending charge.

His prior convictions traverse the country, and include a sexual misconduct

conviction in Alabama, multiple drug convictions in Florida, Alabama, Ohio and

California, theft and burglary charges in Louisiana, and assault charges in Alabama.

In addition, as recently as October 2017, Mr. Pettiway was arrested in Elmore

County, Alabama, after a high-speed car chase that involved speeds that reached 114

miles per hour. When removing Mr. Pettiway from his car, officers saw cocaine in

plain view in the vehicle. Finally, Mr. Pettiway was on probation in California for a

DUI conviction when he was arrested in 2017 and on the present charges.

      Mr. Pettiway argues that he is not a present danger to the community because

his criminal history “is not one replete with crimes of violence,” and the majority of

his convictions occurred before 2000. (Doc. # 62 at 7). The Court disagrees.

                                          9
Mr. Pettiway has been charged at least six times with assault or other crimes

involving violence. His use of illegal drugs including cocaine, particularly while

on probation, and his most recent flight from police demonstrates that he is a danger

to others and to the community. The Court concludes that the government met its

burden of presenting clear and convincing evidence that no condition or combination

of conditions can reasonably assure the safety of others or the community.

      Accordingly, for the reasons as stated, and for good cause, it is

      ORDERED that

      (1) the defendant’s motion to review the detention order (doc. # 62) is

         GRANTED.

      (2) the defendant’s motion to reverse the detention order (doc. # 62) is

         DENIED; and

      (3) The detention order of the Magistrate Judge is AFFIRMED.

      Done this the 13th day of December, 2018.


                                  /s/Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE




                                         10
